DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Interpretation – 35 U.S.C. § 112 (f)
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an input unit, a processing unit, an obtaining unit, and a registering unit in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 2-5, 8, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al (US Pub: 2009/0141300) (previously cited reference).
Regarding claim 2 (New), Yamada et al teaches: A non-transitory computer-readable storage medium storing one or more computer programs including instructions, which when executed by one or more processors of an information processing apparatus, cause the information processing apparatus to [p0040]: input image data; perform a character recognizing process for the input image data [p0084]; obtain at least destination information and a name corresponding to the destination information based on a result of the character recognizing process [p0091]; and register the obtained destination information and the obtained name in a destination book of the information processing apparatus [p0091].
Regarding claim 3 (New), Yamada et al further teaches: The non-transitory computer-readable storage medium according to claim 2, wherein the instructions, when executed by the one or more processors, further cause the information processing apparatus to: display the obtained destination information and the obtained name [p0091].

Regarding claim 4 (New), Yamada et al further teaches: The non-transitory computer-readable storage medium according to claim 3, wherein the obtained destination information and the obtained name are displayed before the obtained destination information and the obtained name are registered in the destination book in the information processing apparatus [p0091].

Regarding claim 5 (New), Yamada et al further teaches: The non-transitory computer-readable storage medium according to claim 2, wherein the instructions, when executed by the one or more processors, further cause the information processing apparatus to: cut out an image of a document from the input image data, wherein the obtained destination information, the obtained name and the image are displayed by the information processing apparatus [p0049, p0051 (Cutting out an image is interpreted as extracting an image.)].

Regarding claim 8 (New), Yamada et al further teaches: The non-transitory computer-readable storage medium according to claim 2, wherein the destination information is an electronic mail address [fig. 10].

Regarding claim 9 (New), Yamada et al further teaches: The non-transitory computer-readable storage medium according to claim 2, wherein the destination information is a facsimile number [figs. 8 and 9].

Claims 11 and 12 (New) have been analyzed and rejected with regard to claim 2.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US Pub: 2009/0141300) (previously cited reference) and in further view of Cohen et al (US 2006/0221409) (previously cited reference).
 	Regarding claim 6 (New), Yamada et al teaches an object for confirming both the obtained name and destination information.  Yamada does not display two separate editing objects for name and destination.  In the same field of endeavor, Cohen et al teaches: The non-transitory computer-readable storage medium according to claim 5, wherein a first editing object for receiving, from a user, an instruction for editing the obtained name is further displayed, and wherein a second editing object for receiving, from the user, an instruction for editing the obtained destination information is further displayed [fig. 3: Editing objects for name and address/email are both displayed.].  Therefore, given Cohen et al’s teaching on displaying editing objects for name and address separately, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to have extracted information displayed separately for easy editing per user preference.

 	Regarding claim 7 (New), the rationale applied to the rejection of claim 6 has been incorporated herein.  Cohen et al further teaches: The non-transitory computer-readable storage medium according to claim 6, wherein the first editing object is displayed adjacent to the name, and wherein the second editing object is displayed adjacent to the destination information [fig. 3: 140, p0022].

	Regarding claim 10 (New), Yamada et al further teaches: The non-transitory computer-readable storage medium according to claim 2, wherein the destination information includes an electronic mail address and a facsimile number [figs 8-10, p0049].  In the same field of endeavor, Cohen et al discloses storing both email address and fax number together in an address file [p0024].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to have extracted multiple address information stored together for the same person for data management purpose.

Contact
7.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674